Per Curiam:
The learned court below declined the plaintiff’s first point, and instructed the jury that “ the plaintiff cannot recover in this case, unless the jury find from the evidence that he has substantially complied with his contract of September 8, 1880. If he has not substantially complied with his contract he cannot recover.” We think this ruling was right, in view of the testimony that the pipes were defective, and useless for the purpose for which they were intended, and of the notice to the plaintiff to remove them. This is the only question in the case.
Judgment affirmed.